DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 and 2/10/2021 were filed after the mailing date of the Final Rejection on 3/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed 5/12/2020 has been entered. Claims 1-11 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Trautman et al. (US 2008/0183144 A1) in view of McAllister et al. (US 2007/0078414 A1).
Regarding claim 1, Trautman discloses a microneedle array (1A-1C) comprising a film (Integrated structure formed by elements 18 and 26) having first (surface facing towards element 28) and second (surface facing opposite to element 28), outwardly facing major surfaces, wherein the first, outwardly facing major surface (surface facing towards element 28) has a plurality of stratum corneum piercing microneedles 28 extending therefrom. Trautman further discloses delivering multiple benefit agent at the same time or administered one after the other (paragraph 0114) and teaches dissolving or suspending the benefit agent in the microneedles (paragraph 0105) but is silent regarding a plurality of first microneedles having a first benefit agent dissolved in the microneedle material and a plurality of second microneedles having a second distinct benefit agent dissolved in the microneedle material. However, it is construed that since Trautman teaches delivering multiple benefit agents at the same time or one after the other and teaches dissolving the benefit agent in the microneedles, Trautman discloses a plurality of first microneedles having a first benefit agent dissolved in the microneedle material and a plurality of second microneedles having a second distinct benefit agent dissolved in the microneedle material. Furthermore, Trautman is further silent regarding whether the first and second benefit agents can be included in a single microneedle or different microneedle. Therefore, one of ordinary skill in the art could be manufacturing the microneedle including first and second benefit agents in a single microneedle or have the plurality of first microneedles with the first benefit agent and the plurality of second microneedles with second benefit agents. In either of the microneedle configurations, Trautman discloses the claimed limitation since the claim do not require the limitation that the first and second benefit agents cannot be included in single microneedle. 

It is further construed that Trautman would be modified in view of McAllister to modify the placement of the first and second benefit agents in Trautman since Trautman is silent regarding placement of the first and second benefit agents. Therefore, Trautman modified in view of McAllister will result in having a plurality of first microneedles having a first benefit agent dissolved in the microneedle material and a plurality of second microneedles having a second distinct benefit agent dissolved in the microneedle material.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the placement of the first benefit agent and the second benefit agent of Trautman to incorporate the plurality of first microneedles including the first benefit agent and the second microneedles including the second benefit agent as taught by McAllister for the purpose of delivering multiple agents concurrently and/or when the multiple agents are not sufficiently compatible to store or administer in a single microneedle (paragraph 0038).

Regarding claim 3, Trautman discloses wherein the plurality of microneedles have a height extending from the first, outwardly facing major surface of about 1 micrometer to about 5000 micrometers (paragraph 0039, lines 3-8).



Regarding claim 7, Trautman discloses wherein individual microneedles 28 of the plurality of microneedles comprise at least one benefit agent (paragraph 0114).

Claims 1, 3, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Trautman et al. (US 2008/0183144 A1) in view of Takada (US 2011/0028905 A1).
Regarding claim 1, Trautman discloses a microneedle array (1A-1C) comprising a film (Integrated structure formed by elements 18 and 26) having first (surface facing towards element 28) and second (surface facing opposite to element 28), outwardly facing major surfaces, wherein the first, outwardly facing major surface (surface facing towards element 28) has a plurality of stratum corneum piercing microneedles 28 extending therefrom. Trautman further discloses delivering multiple benefit agent at the same time or administered one after the other (paragraph 0114) and teaches dissolving or suspending the benefit agent in the microneedles (paragraph 0105) but is silent regarding a plurality of first microneedles having a first benefit agent dissolved in the microneedle material and a plurality of second microneedles having a second distinct benefit agent dissolved in the microneedle material. However, it is construed that since Trautman teaches delivering multiple benefit agents at the same time or one after the other and teaches dissolving the benefit agent in the microneedles, Trautman discloses a plurality of first microneedles having a first benefit agent dissolved in the microneedle material and a plurality of second microneedles having a second distinct benefit agent dissolved in the microneedle material.
Additionally, Takada teaches a design of a microneedle for delivering multiple benefit agents (figure 7) comprising a microneedle 23 with a first benefit agent 
It is further construed that one of ordinary skill in the art modifying a microneedle array of Trautman in view of Takada will modify all the microneedle of Trautman similar to the microneedle taught by Takada resulting in a modified microneedle comprising a plurality of first microneedles having a first benefit agent dissolved in the microneedle material and a plurality of second microneedles having a second distinct benefit agent dissolved in the microneedle material. Furthermore, claim do not require that the microneedle comprising a first benefit agent cannot comprise the second benefit agent and vice a versa. Therefore, each and every limitation of claim 1 is taught by Takada.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the microneedles of Trautman to incorporate first and second benefit agents as taught by Takada for the purpose of delivering multiple benefit agents to the patient (paragraph 0099).

Regarding claim 3, Trautman discloses wherein the plurality of microneedles have a height extending from the first, outwardly facing major surface of about 1 micrometer to about 5000 micrometers (paragraph 0039, lines 3-8).

Regarding claim 4, Trautman discloses wherein the plurality of microneedles all have a substantially uniform height (paragraph 0039, lines 3-8, figure 4).

Regarding claim 7, Trautman discloses wherein individual microneedles 28 of the plurality of microneedles comprise at least one benefit agent (paragraph 0114).

Regarding claim 8, Trautman is silent regarding wherein individual microneedles of the plurality of microneedles comprise at least two distinct benefit agents.
However, Takada teaches wherein individual microneedle 23 of the plurality of microneedles comprise at least two distinct benefit agents (paragraph 0099) for the purpose of delivering multiple benefit agents to the patient (paragraph 0099).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the individual microneedles of the plurality of microneedles of Trautman to incorporate wherein individual microneedles comprise at least two distinct benefit agents as taught by Takada for the purpose of delivering multiple benefit agents to the patient (paragraph 0099).

Regarding claims 9 and 10, Trautman is silent regarding wherein at least one individual microneedle of the plurality of microneedles comprises a core section and a sheath section wherein the core section of the at least one individual microneedle comprises a rigid composition.
However, Takada teaches wherein at least one individual microneedle 23 of the plurality of microneedles comprises a core section (section formed by elements 6 and 7) and a sheath section (section formed by element 5) wherein the core section 6, 7 of the at least one individual microneedle 23 comprises a rigid composition (composition forming element 6 will be rigid composition since benefit agent is not dispersed in element 6 as explained in paragraph 0100, lines 1-3 and absence of benefit agent in element 6 makes element 6 a rigid composition as explained in paragraph 0096, lines 26-28) for the purpose of easily inserting the microneedle array on the body surface (paragraph 0023, lines 13-15).

Claims 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0182306 A1) in view of Takada (US 2011/0028905 A1).
Regarding claim 1, Lee discloses a microneedle array 30 (figure 3) comprising a film 36 having first (surface of element 30 comprising element 34) and second  (surface of element 30 opposite to element 34) outwardly facing major surfaces, wherein the first, outwardly facing major surface has a plurality of stratum corneum piercing microneedles 34 extending therefrom, and wherein the plurality of microneedles 34 include at least one benefit agent (paragraph 0037) but is silent regarding the plurality of microneedles  comprise a first benefit agent dissolved in the microneedle material and a plurality of second microneedles having a second distinct benefit agent dissolved in the microneedle material.
However, Takada teaches a design of a microneedle for delivering multiple benefit agents (figure 7) comprising a microneedle 23 with a first benefit agent (paragraph 0099, first benefit agent could be construed as benefit agent in element 7a) and second distinct benefit agent (paragraph 0099, second distinct benefit agent may be construed as benefit agent in element 7b) for the purpose of delivering multiple benefit agents to the patient (paragraph 0099).
It is further construed that one of ordinary skill in the art modifying a microneedle array of Lee in view of Takada will modify all the microneedle of Trautman similar to the microneedle taught by Takada resulting in a modified microneedle comprising a plurality of first microneedles having a first benefit agent dissolved in the microneedle material and a plurality of second microneedles having a second distinct benefit agent dissolved in the microneedle material.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the microneedles of Lee to incorporate first and second distinct benefit 

Regarding claim 2, Lee discloses further comprising an adhesive 38 disposed on the first, outwardly facing major surface.

Regarding claim 6, Lee discloses wherein individual microneedles of the plurality of microneedles 34 are tapered from the first, outwardly facing major surface to a point distal (point of element 34 farthest from element 36) therefrom.

Response to Arguments
Applicant's arguments filed 5/12/2020 have been fully considered but they are not persuasive.
Applicant argues on page 5, line 17-page 6, line 9 that Trautman and Takada are silent regarding microneedle array including a plurality of first microneedles including a first benefit agent and a plurality of second microneedles including a second benefit agent because each and every microneedle of Takada are same since each microneedle contain equal amount of multiple benefit agent and therefore, there is no teaching of having alternating microneedle “A” with a first composition or benefit agent and microneedle “B” with a second distinct composition. Examiner respectfully disagrees. While Trautman does disclose each microneedle comprising multiple benefit agents, the claim do not require that the microneedle comprising a first benefit agent cannot include a second distinct benefit agent. Therefore, if first benefit agent is construed as agent comprised in element 7a, second benefit agent could be construed as agent comprised in element 7b.  The microneedle array of Trautman modified in view of Takada could be viewed as having a plurality of first microneedles (alternating 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783